Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 1 of 13

Kimberly Vu
1000 Potomac St. N.W
Washington D.C 20007
3/19/2020
IN THE UNITED STATES FEDERAL DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Kimberly Vu
1000 Potomac St. N.W

Washington D.C 20007

Plaintiff, Request for Jury Trial
V. Reserve the Right To Amend
Mohammad Asif Ghaznavi Case: 1:20-cv-00777 JURY DEMAND
; Assigned To : McFadden, Trevor N.
Aysha Chishty Assign. Date : 3/19/2020

#5078 [ron Oak. 1enrace Description: TRO/Prelim. Inj. (D-DECK)

Sterling, VA 20166
and
Forest E. White
Law Firm Forest E.White P.C
4 Loudoun Street S.E
Leesburg, Virginia 20175
Defendants

$850,000 DOLLARS CIVIL CLAIM FOR, TITLE SLANDER, FRAUDULENT TRANSFER OF DEED OF
TRUST AND TITLE, TRESPASS WRONGFUL EVICTION, INTENTIONAL INFLICTION OF
EMOTOTIONAL DISTRESS, VIOLATION OF FEDERAL LAW OF FDCPA, TILA, RESPA- THE CLAIM IS
ALSO GOING AGAINST THE DEFENDANT'S ASSETS

 
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 2 of 13

COMPLAINT

COMES NOW the Plaintiff, Kimberly Vu’s claim is brought forward in “Administrative Law,’
Common Law’ and Under the Uniform Commercial Code, Kimberly Vu files her complaint
against Mohammad Asif Ghaznavi, Aysha Chishty, and Forrest E.White, Law Firm Forrest E.
White for their involvement of the Title Slander, Fraudulent Transfer of Deed of Trust,
Trespass Wrongful Eviction. Additionally, Plaintiff homeowners brings causes of action against
all defendants for Fraud, intentional infliction of emotional distress, rescission, declaratory
relief based, and violations of FDCPA, T.I.L.A and R.E.S.P.A. This is an action brought by
Plaintiff for declaratory judgment, injunctive and equitable relief, and for the compensatory,
special general and punitive damages. Requesting for our honorable judge’s help for court
order of Vacate the Unauthorized Auction Sale by a Third Party Loan Servicing Company,
Reverse the Fraudulent Transfer of Deed of Trust of our property, Grant an Temporary
Restraining Order (TRO) and/or Permanent Injuction for our property against unauthorized
party of their illegal conduct.

INTRODUCTION

1. Plaintiff, homeowner, disputes the title and ownership of the real property in question
(the “Home’), which is the subject of this action, in that the Loan Servicing Company
Wilmington Savings Fund Society respresented by Samuel |. White P.C Lawfirm
Misrepresent themselves as Lender, alleged to have ownership of Plaintiff's mortgage
note and/or Deed of Trust, have unlawfully sold, assigned and/or transferred their
“False’ ownership and security interest in a Promisory Note and Deed of Trust related
to the Property that they do not have lawful ownership or a security interest in the
Plaintiff's Home which is described in detail herein, property address 42414 Chamois Ct,
Sterling VA 20166. Without Legal ownership and/or “Standing”, Loan Servicing
Company Wilmington Savings Fund Society & Samuel |. White make an “unauthorized,
unannounced, personal sale transaction and a Fraud Deed of Trust Transfer” to
Ghaznavi and Chishty on February, 13, 2020 at an Inadequate Low Sale price that
“Shocks the Conscience’ $609,000. (Market value of property ranges from $820,000-
$880,000).

2. Defendants Mohammad Asif Ghaznavi, Aysha Chishty, Forrest E. White and Forrest
E.White P.C Law Firm conducted an Fraud Deed Of Trust Transfer, Tresspassing
Wrongful Eviction Act, Violated Federal, Statute law of FDCPA, TILA & RESPA.

3. Motives and Financial Gain from each Defendant's party. For this Illegal Sale and Fraud
Deed Transfer Transaction, all parties of defendants have each receive Significant
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 3 of 13

Financial benefits and/or payout over the Tremedous Financial Lost and Emotional

Distress of the Plaintiff Homeowner and Co-Homeowners as specify below:

a. Loan Servicing Company who mis-represent themselves as lender get Mortgage
Insurance Note Pay up in multiple amount of property value in Millions of Dollars.

b. Respresent Law Firm of Samuel !|. White and Forrest E. White make their commission
in sale transactions and New Title Insurance sale.

c. Defendant and buyer Mohammad Asif Ghaznavi, Aysha Chishty high motive of
making secret purchase deal with Servicing Law Firm at Inadequate Low Sale price
that “Shocks the Conscience’ $609,000. (Market value of property ranges from
$820,000-$880,000), resulting a financial gain in hundreds of thousand of dollars at
the lost of Plaintiff, owner.

. The third party buyer/investor Mohammad Asif Ghznavi and Aysha Chishty in this civil

action is not entitled to a level of protection superior to that of an aggrieved borrower

because the buyer/investor did not follow the rules of sale. The third party buyer was
provided constructive notice that there is a Title Dispute with the property and the
third party buyer and their attorney ignored the tittle dispute and the fact the
wrongful foreclosure lawsuit was pending in Federal Court and continued with the
wrongful Fraudulent Transfer of Deed of Trust and Continuation Act of Wrongful

Eviction through their ongoing Harrasing homeowner/tenants and filing of Unlawful

Retainer Complaint at local court in which they have No Standing and legal

Authorization to conduct such act. This lawsuit is file in Federal Court along with a

“Restraining order-injunction’ to block the Wrongful foreclosure and eviction until the

wrongful foreclosure lawsuit can be determine in Federal Court.

NATURE OF ACTION

Plaintiff homeowner brings ‘Causes of Action’ against all defendants for Fraud,
intentional infliction of emotional distress, rescission, declaratory belief based, and
violations of FDCPA, T.I.L.A and R.E.S.P.A. This action arises from Defendant/s
Ghaznavi’s, Chishty and White’s continuation their Intentional and Fraudulent act of
Slander&Libel Title, Fraudulent Transfer of Deed Of Trust, Trespass & Harrasing
Wrongful Eviction.

Even with giving multiple advance notice of an LIS PENDENS NOTICE filed in
September/2019 and Nov/2019 with Deed Record Department of Loudoun County
Circuit Court Notifying All Parties of an Pending Lawsuit of Title Dispute on Property
42414 Chamois Ct, Sterling VA 20166, (prior to unauthorized auction Nov/18/2019
and/or their Fraud Deed transfer date Feb/13/2020). Defendants Ghanavi & Chishty
together with their Real Estate title law firm & attorney intentionally ignored the
notice and continued with their purchased of the property at an Unauthorized auction

 
10.

11.

12.

13.

Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 4 of 13

for an Inadequate Low Sale price that “Shocks the Conscience’ ($609,000) and their
Fraudulent Transfer of Deed of Trust with intentional to steal the property and created
Financial Loss for Homeowner/Plaintiff in amount exceeding $850,000 (Property’s
Market Value). All Defendants including Ghaznavi, Chishty, White and their Lawfirm
used their scare tactics act of continuously Tresspassing, Harrassing, making verbal
Threats to homeowners & tenants. This inflict enormous amount of Emotional Pain for
Homeowner/Plaintiff on top of the Financial Loss. They continued with their Illegal act
of starting an Wrongful Eviction process by filling an “Unlawful Retainer’ lawsuit at local
court which they have “No Standing as Legal Owner of Property and/or Authority to file
Such Claim! With intention to deceive/cover up the State’s court Judge of the pending
Property/Title Dispute and their Fraud conduct. With hope to obtain the Eviction order
in prompt time and conduct their Wrongful Eviction act before anybody including the
Property Owner, Local Judge and Higher Court have enough time to come to their
realization of such Illegal act of taking a property that’s worth in $850,000 in value from
the Plaintiff and co-owners. | am seeking an award of punitive damages to deter
Defendants from undertaking such Fraudulent and predatory conduct in the future.

PARTIES

Kimberly Vu, is a resident of District of Columbia, Washington. With her principle
address located at 1000 Potomac St. N.W, Washington DC, 20007.

Mohammad Asif Ghaznavi and Aysha Chishty are residents of Commonwealth of
Virginia, with their principle residence located at 45973 Iron Oak Terrace, Sterling VA
20166.

Forrest E. White is a resident of Commonwealth of Virginia with address at 4 Loudoun
Street S.E, Leesburg, Virginia 20175.

Law Firm Forrest E.White P.C is a corporation of Commonwealth of Virginia with
address at 4 Loudoun Street, S.E. Leesburg, Virginia 20175.

JURISDICTION AND VENUE

Jurisdiction is proper in this Court as the relief requested falls within the jurisdictional
limits of the Court

This court has subject mater jurisdiction over the instant action because there is Federal
Question of Violation of FDCPA, TILA and RESPA Law. And this complaint seeks
monetary damages of $850,000 which is in excess of $75,000.

Venue is appropriate because the substantial part of the Financial Loss and Damagaes
were caused to Plaintiff, Mrs.Vu who is residence of District Of Columbia.
14.

15.

16.

17.

18.

19.

20.

Case 1:20-cv-00777-TNM Document1 Filed 03/19/20 Page 5 of 13

FACTS

In or about November 23, 2015, property were made in purchase by Duc Nguyen and
Tam Ngo from Haley Cochran for consideration of $690,000 paid to First American
Home.

On February 8", 2018, Tam Ngo deed transfer her ownership of 50% to Kimberly Vu
(Duc Nguyen still hold his 50% of ownership of the property). Plaintiff Kimberly Vu
became legal owner of the property holding her 50% of ownership & financial interest.
Mrs.Vu and her partner Corporation Global Realty Management and GRM Group have
been making Financial investment of over $265,000 into property’s Renovation and
Additional Builtout of Property including the Entire Lower Level, Basement Level and
paying off property related debts.

Due to the domino affect of company closing down and job loss, previous part owner
Tam Ngo and Duc Nguyen filed bankcruptcy in 2019. Their filing was not an “Intentional
to Delay, Defraud creditor from proclaiming asset.

There was “No Fraud’ Property Transfer of Deed or Title Ownership from Tam Ngo, Duc
Nguyen to Plaintiff, Kimberly Vu as the Chapter 7 Trustee Janet Meiburger originally
Alerged. The legal property transfership were being made before and after the legally
allowed time of their filling of their bankcruptcy.

Plaintiff, Mrs.Vu upon taking ownership and after making significant financial
investment of over $260,000 into the built out of property, find herself having to
Defense her Financial Interest and Property Ownership being involve in the Adversary
Complaint from Trustee Janet Meiburger filed on Co-Owner, Mr.Duc Nguyen’s Chapter
7. The filing of complaint by Mrs.Meiburger trying to vacate the Deed Transfer to
Mrs.Vu. The default judgement of Vacating the Transfership were made during the time
Mrs.Vu was on work travel oversea. There were no proper notice or services of the
complaint. Mrs.Vu found out upon her return and still within the Appeal Period, Mrs.Vu
file an appeal and enter her legal defense battle for her Financial Investment Interest
and Property Ownership Rights. During this Appeal Period, Mrs.Meiburger ended the
legal battle by filing “No Asset’ and withdraw of interest. Property remains the
ownership if not both in legal name of Mr.Duc Nguyen and Plaintiff's Kimberly Vu,
then at minimum the full 100% ownership of Mr.Duc Nguyen. To be legally to Sale,
Transfer, Deed Gift back to any one or entity as well as to Plaintiff, Mrs.Vu

The 4-6 motions filed by Mrs.Vu during the Defensive Legal Dispute on Adversary case
against Mrs.Meiburger was an act of Defense of her Financial Interest and Ownership
of property. There were No Fraud Property Deed Transfer from either Tam Ngo and
Duc Nguyen to Plaintiff, Mrs.Vu. As all transfer were made during the legally allow
period of before or after their bankcruptcy filings. The Trustee, Mrs.Janet Meigburger
have her own Financial Gain Interest beyond the interest of Creditor of Mr.Duc
21.

22.

23.

24.

Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 6 of 13

Nguyen’s Chapter 7 filing. She’s known in the Legal Community of Virginia that her
aggressive campaign in taking most/all of Debtor’s Real Estate property to Indirectly
gain split share of commission/sale partnering up with her friend Real Estate
Broker/Agent to conduct this hidden financial gain act. We personally have solid
evidence including witness a Big White Board in her partner’s real estate title office of
the list of over 20 properties that she have taking Voluntary or sometimes Involunatary
by Debtor (by filing Adversary Complaint in Debtors’ chapter 7 cases). And
acknowledged the team work, motive and financial gain behind the chain transactions
of Obtaining the properties, sort sale it, Title Law Firm make money on title insurance
and settlements. All well hidden under the good name of Respresenting and Protecting
Creditor’s interests.

Plaintiff, Mrs.Vu have been on a turbulence many years of ongoing legal battle against
Trustee “with personal financial interest’ and Servicing Loan Company, Law Firm
holding “Unauthorized Foreclosure Auction’ for the main reason of protecting her
own Financial Investment & Interest of over $265,000 and Property Ownership of
$850,000 in market value. Plaintiff, Mrs.Vu action is solely out of defense of her Legally
Own Asset, with no intention to cause Harm, Fraud or Manipulate the Legal System.
After the 8-10 months of legal battle, Mrs.Janet Meigburger decided to end the dispute
filing an “No Asset’ motion on Mr.Duc Nguyen’s chapter 7 case. Mr.Duc Nguyen’s
chapter 7 case were being discharged during/after the adversary case filing. Property
42414 Chamois Ct, Sterling VA 20166 remains under legal ownership of Mr.Duc Nguyen
and Mrs.Kimberly Vu.

Mr.Duc Nguyen made a “Legal” Deed Gift Transfer 50% of his property ownership to
Plaintiff Mrs.Vu and Global Realty Management. Global Realty Management in position
of property management renting and managing property, also have over $50,000 in
financial investment in maintainance, additional renovation of property.

Upon taking part ownership of property, Global Realty Management were being notify
by a Tenant (not being properly serve of notice of sale auction) that property is being
offer to sell at an Non-Judicial Auction by an Unauthorized Loan Servicing Company,
resprented by Samuel I. White and his Law Firm. By doing in dept research, Global
Realty Management and Plaintiff, Kimberly Vu discovered that both Wilmington Savings
Fund Society, American Mortgage Investment Partners does not Own The
Mortgage/Loan Note, Does not Have Legal “Standing” or Ownership of the
Property/Loan Note to hold the Sale Auction. Legal Respresentative Samuel |. White
produced a Fraudulent Avidavit filing with court, Forged Signature of Trustee, held an
Illegal, Unauthorized Non-Judicial Auction. There were inproper serving of Notice of
Auction to the property owners including Global Realty Management, Duc Nguyen and
Plaintiff, Kimberly Vu.
25.

26.

27.

28.

29.

Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 7 of 13

The discovery of their violation later lead to Plantiff’s the Filing a Federal Lawsuit which
created a Title Dispute on Property

Global Realty Management filed chapter 11 and 7 as an immediate defense to protect
their Financial investment interest and property ownership from the Illegal Act of
Servicing Loan Company and Samuel |. White who Mis-respresent themselves as
Lender/Owner when they do not the ownership of Mortgage/Loan Note and/or
property. Once again, Global Realty Management filing bankcruptcy and refilling with
corrections is not the intention of Delay, Defraud or Manipulate the legal system. If
anything were in need for Legal Help for Protection of property ownership, rights being
violated.

Due to being called out on these Multiple Violations of Law, Servicing Loan Company
and Samuel |. White voided the first Auction that were held in August/September.
However continue with their illegal act of holding secret auction on Nov/18/2019 and A
Fraudulent Deed Transfer on Feb/13/2020 to Mohammad Asif Ghznavi, Aysha Chishty
with the coroporation of Real Estate Tittle law firm of Forrest E. White.

The Multiple Unauthorized auctions and Fraud Deed Transfer were held during the
period of an Active “Auto Stay’ order protecting Duc Nguyen and/or Global Realty
Management were still in place. Meaning that All Defendants Samuel | White,
Mohammad Asif Ghznavi, Aysha Chishty, Forrest E. White & Lawfirms have Vilolated
Federal and Statue law of FDCPA, TILA & RESPA. All parties of Defendants have Cleverly
trying to go around the legal system claiming that the “Auto Stay Order Section 362”
Federal Order of Global Realty Management doesn’t hold its stand due to its chapter 11
being dismissed ‘with Prejudice’. All Defendant’s party Intentially Ignored the “Auto
Stay Order” following up filing of Chapter 7 on November/15/2019 (prior to their most
recent unauthorized auction of Nov/18/2019).

Unauthorized Auction held on Nov/18/2019 should also be voided due to the “Auto
Stay Order Section 362” of Debtor, Global Realty Management. By law, the Auto Stay
order still hold its Stand at minimum 30 days from Filing Date Of Nov/15/2019,
regardless of previous filing of chapter 11 were being dismissed with or without

 

 

Prejudice! Global Realty Management second filing or conversion of Bankcruptcy from
chapter 11 to chapter 7 is not an intentional act to Delay, Defraud the Creditor or
Manipulating, Gaming the System. It’s an act of defense and protect its Financial
Invested Asset and Property Legal Ownership right. The lack of experience creating
errors does not give the legal right the Unauthorized Parties to take advantage of and
continuation of their Illegal act of stealing property from Legitimate Creditor, Debtor
and Property Owner, Plantiff Kimberly Vu.
30.

31.

32.

33.

34.

35.

36.

37.

38.

Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 8 of 13

On September 9, 2019, Duc Nguyen make a Deed of Gift to transfer his remainding 50%
ownership to Plaintiff, Kimberly Vu as well as ownership to be tittle under the equal
share of Kimberly Vu, GRM Group, and Global Realty Management.

Defendants Mohammad Asif Ghznavi, Aysha Chishty, Forest E. White Violated the
Federal FDPCA, TILA & RESPA law with their action of making private sale transaction
with Loan Servicing Company & Samuel |. White as well as conducted a Fraudulent
Deed Transfer on Feb/13/2020. They continued with their Illegal act of Trespassing
Property, Harrassing, Using Indimidation and Scare Tactic which inflicted Emotional
Stress for Plaintiff, Onwer and Tenants.

On March 3%, Defendants conduct an Wrongful Eviction act by filing “Untawful
Retainer’ complaint at local court with intention to obtain “Writ Of Possession” with No
Legal Standing or Authorization of the Property.

The eviction court does not have jurisdiction to make a determination in a property
dispute. The right to immediate pocession can only be determined after the property
dispute has been settled.

The third party buyer/investor in this civil action is not entitled to a level of protection
superior to that of an aggrieved borrower because the buyer did not follow the rules
of sale.

The third party buyer was provided constructive notice that there is a title dispute
with the property and the third party buyer and the attorney ignored the title dispute
and the fact the wrongful foreclosure lawsuit was pending in Federal Court creating a
title dispute

The homeowner’s filed a “wrongful foreclosure’ lawsuit against the foreclosing attorney,
the attorney's law firm and the lender.

This lawsuit was filed in Federal Court along with as ‘Restraining Order-Injunction’ to
block the foreclosure and eviction until the wrongful forclosure lawsuit can be
determine in Federal Court. The original lawsuit filed in Nov, 2019 prior to the
“Unauthorized auction date” was then being dismissed “without prejudice’. Which does
give the plaintiff the permission to refill under the correct “Jurisdiction”. The dismissal
of the original lawsuit “Does Not’ give the Defendants any Standing and/or legal uthority
for their continuation of illegal act of Fraud Deed Transfer. The updated, second
“Wrongful Foreclosure” lawsuit as well as Restraining Order & Injunction motion is file
in as of March, 2020 in the correct court and jurisdiction.

The homeowner’s filed a lawsuit in Federal Court, this created a title dispute where by
Eviction Court no longer had jurisdiction. Eviction court does not have jurisdiction to
hear title disputes so the third party buyer and his attorney unlawfully continued with
the wrongful foreclosure and eviction process.
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 9 of 13

ELEMENTS FOR VIOLATION OF THE FDCPA:

The law firm, or the attorney, did not meet the requirement mandated in the Fair Debt
Collection Practices Act (FDCPA), nessary to be a legal debt collector.

. The debt collector in this case is in violation of the FDCPA, they do not meet the legal
requirement to be consider a debt collector and therefore have no standing before the
court.

The Violation of the FDCPA is a Federal question and therefore Federal Court has
jurisdiction to make determination of the matter.

Pro se pleadings are to be considered without regard to technicality, prose litigant’s
pleadings are not to be held to the same high standards of perfection as lawyer.

A Third party collection agency that violates any provision of the FDCPA, ia liable to civil
and criminal penalties which may include monetary compensation to the victim.

ELEMENTS FOR TRESPASS:

Trespass to land is the common law tort that is committed when an individual or object
of an individual intentionally or negligently enters onto another’s without the legal right
to do so.

. The elements to trespass to land is as follows: An actual interference with the right of
exclusive possession (known as “entry element’) and an intent or negligence in entering
the land of another.

ELEMENTS FOR WRONGFUL EVICTION:

Posting Eviction Notice with No Legal Standing Or Authorization of the Property

Filling “Unlawful Retainer’ lawsuit to obtain “Writ Of Possession” with No Legal Standing
or Authorization of the Property

Changing the locks on the home (if its applicable)

Removing the tenant’s personal belonging from home

Harrassing, making threats verbal and written, intimidating, or physical harming the
tenant

ELEMENTS FOR SLANDER
a. The defendant made a false and defamatory statement concerning the plaintiff
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 10 of 13

b. The defendant made a false and defamatory statement regard to their false
ownership of property with intention to spread rumors and confuse the public,
tenants and neighbors.

c. The publisher acted at least negligently in publishing the communication.

ELEMENTS OF INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS:

Intentional infliction of emotional distress applicable when “a defendant intentionally inflicts
severe emotional distress in a manner so unusual that the victim has no other recognized
theory of redress. The elements of the tort are:

a. The defendant acted intentionally or recklessly

b. The defendant’s conduct was extreme and outrageous

c. The conduct caused the plaintiff emotional distress, and the emotional distress was
severve.

SPECIFIC CLAIMS- Title Slander, Fraudulent Transfer of Deed Of Trust and Title Disputes,
Trespass Wrongful Eviction, Intentional Infliction of Emotional Distress, Violation of Federal Law
Of FDCPA, TILA & RESPA.

Count One:

Unlawful Trespass

Count Two:

Wrongful Foreclosure
Count Three

Fraudulent Transfer Of Deed
Count Four

Slander

Count Five

Intentional Infliction Of Emotional Stress
Count Six

Violation of Federal Law of FDCPA, TILA & RESPA
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 11 of 13

Prayer:

Plaintiff pray the defendants be cited to appear to answer hearing, and that this court grant
the relief, including declaratory relief, and injuctive relief, requesting hearing and issue such
writs and processes to preserve the Plaintiffs title and pocession of the Propert to Plaintiff as
requested herein, together with her damages and legal fees of $850,000 and further prays
that this court. Void/vacate Auction Sale Transaction, Revert Fraudulent Deed of Quit
Transfer and permanent restraining order on property against all defendant’s future

violation.

bi — _, 3/19/2020

Kimberly Vu
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 12 of 13

Certificate of Service:

A copy of this document was mailed to the court and a copy was mailed to the parties and the

agency listed below.

sa
Mb Zz 3/19/2020

7
Kimberly Vu

Without Prejudice 1-308

 

Mail to the Following:
Mohammad Asif Ghaznavi
Aysah Chishty

45973 Iron Oak Terrace
Sterling VA 20166

Forrest E. White

Law Firm Forrest E.White
4 Loudoun Street S.E
Leesburg, VA 20175

12
Third Party Buyer
Case 1:20-cv-00777-TNM Document 1 Filed 03/19/20 Page 13 of 13

VERIFICATION:
I Kimberly Vu, declare under penalty of perjury in accordance with the Laws of the United

States of America that the foregoing is true and correct and complete to the best of my
knowledge and belief.

foro on this 14 th Day, of Maned~ 3/19/2020

Kimberly Vu
Without Prejudice

On this day of , 3/18/2020 before me, the undersigned, a Notary Public in

and for the State of District Of Columbia, personally appeared the above-signed, known to me to
be the one

whose name is signed on this instrument, and has acknowledged to me that he has Executed the
same.

Signed:

 

Printed Name:

 

My Commission Expires:

 

Date: Common Law Seal:

 

13
Third Party Buyer
